 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director's order directing the consolidation of the hearings on theobjections and the complaint further directed that thereafter the case be trans-ferred to and continued before the Board. Having concluded and found that theobjections certified for hearing with the complaint have not been sustained by reli-able, probative,and substantial evidence,and as the Union did not receive a majorityof the valid votes cast,I recommend that the Board certify the results of theelection.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce,and the Union is a labor organization,within the meaning ofthe Act.2.Respondent has not, as alleged in the complaint,discriminated against, orinterferedwith, restrained,or coerced,itsemployees within the meaning of Sec-tion 8(a)(3) and(1) of the Act,or refused to bargain with the Union within themeaning of Section 8(a) (5) and(I) of the Act.Upon the foregoing findings of fact, conclusions of law, and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following:RECOMMENDED ORDERIT IS HEREBY ORDERED that the complaint herein be,and it hereby is,dismissed.IT IS FURTHER ORDERED that the objections to the electionof August 19, 1965, inCase 26-RC-2425 be, and they hereby are,overruled.As I have overruled the objections,and as the tally of ballotsshows that UnitedRubber, Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO, did notreceive amajority ofthe valid votes cast in the election,I shall certify the resultsof that election.CERTIFICATION OF RESULTS OF ELECTIONIT IS HEREBY CERTIFIED that a majority of the valid votes has not been cast forUnitedRubber, Cork,Linoleum and Plastic Workers ofAmerica, AFL-CIO, and'that said labor organization is not the exclusive representative of the employees inthe appropriate unit within the meaning of Section 9(a) of the National LaborRelations Act.Bradenton Coca-Cola Bottling Company, also d/b/a SarasotaCoca-Cola Bottling Company of Sarasota,FloridaandCitrus,Cannery, Food Processing and Allied Workers,Drivers, Ware-housemen and Helpers Local Union No. 173, InternationalBrotherhood of Teamsters,Chauffeurs,,Warehousemen andHelpers of America.Case 12-CA-34 9.December 13,1966DECISION AND ORDEROn August 26, 1966, Trial Examiner Harold X. Summers issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National LaborRelationsBoard has162 NLRB No. 7. BRADENTON COCA-COLA BOTTLING CO.39delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.].IIn agreeing with the Trial Examiner, the Board finds it unnecessary to determine theapplicability ofUnited States Gypsum Company,157 NLRB 652, to the instant proceeding,particularly where the decertification petition was not filed until long after the start ofthe unlawful refusal to bargain by the Respondent and where Respondent's unla«ful con-duct may well have precipitated the filing of that petitionTRIAL EXAMINER'S DECISIONThis case was heard upon the complaint' of the General Counsel of the NationalLabor Relations Board, herein called the Board, alleging that Bradenton Coca-ColaBottling Company, also doing business as Sarasota Coca-Cola Bottling Company ofSarasota, Florida (herein called Respondent or the Company), had engaged in andwas engaging in unfair labor practices within the meaning of Section 8(a)(5) and(1) of the National Labor Relations Act (herein, the Act). Respondent's answer to,the complaint admitted some of its allegations and denied others; in effect, it deniedthe commission of any unfair labor practices. Pursuant to notice, a hearing was heldbefore Trial Examiner Harold X. Summers at Sarasota, Florida, on May 16 and17, 1966. All parties were afforded full opportunity to appear, to examine and cross-examine witnesses, and to submit briefs.Upon the entire record in the case 2 I make the following:FINDINGS OF FACT1.COMMERCERespondent is a Florida corporation engaged at Bradenton, Florida, in the busi-ness of the bottling and the wholesale sale and distribution of soft drinks, and, atSarasota, Florida, in the wholesale distribution of soft drink products received fromitsBradenton place of business. During the 12 months immediately preceding theissuance of the instant complaint, Respondent purchased and received at its Bra-denton plant products, including syrups, bottles, and related materials, valued inexcess of $50,000, directly from points located outside the State of Florida; and itreceived at its Sarasota plant supplies and materials valued in excess of $50,000from enterprises located in the State of Florida, which enterprises in turn receivedsaid supplies and materials directly from points located outside the State of Florida.Respondent is, and at all times material has been, an employer engaged in com-merce within the meaning of the Act.II.THE UNIONThe Charging Party, Citrus, Cannery, Food Processing and Allied Workers,Drivers,Warehousemen and Helpers Local Union No. 173, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (hereincalled Local 173), is a labor organization within the meaning of the Act.Brewery Workers-Bottlers-Beer Drivers & Helpers, Soft Drink Workers, Drivers &Helpers Local No. 388, affiliated with International Brotherhood of Teamsters,i The complaint was issued March 22, 1966. The charge initiating the proceeding was filedJanuary 28. 1966iNo witnesses were heard All evidence was introduced in the form of stipulations andconcessions made in the pleadings or at the hearing 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Warehousemen and Helpers of America (herein called Local 388), wasat least from on or about October 30, 1964, to September 1, 1965, a labor organiza-tion within the meaning of the Act.3III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that, at all times pertinent herein, the employees in the,Company's Bradenton and Sarasota plants, including driver-salesmen but excludingoffice clerical employees, guards, and supervisors constituted and constitute a unitappropriate for collective-bargaining purposes; that, from November 9, 1964, toSeptember 1, 1965, Local 388 was the exclusive bargaining representative of allemployees in said unit; that on or about September 1, 1965, Local 173 became theexclusive bargaining representative for the involved employees and, thereafter, wasrecognized as such by Respondent; that during the period from July 28 to Sep-tember 1, 1965, Local 388 requested, and during the period from Septem-tember 1, 1965, to the date of the issuance of the instant complaint, Local 173requested and is requesting Respondent to bargain collectively over the working con-ditions of the employees in said unit; that (1) on and after July 28, 1965 (dealingfirst with Local 388 and subsequent to September 1, with Local 173), Respondent(a) refused and is refusing to meet with its employees' bargaining agent at reason-able times in order to discuss their working conditions and to negotiate a collective-bargaining agreement, and (b) negotiated with no intention of entering into anyfinal or binding collective-bargaining agreement, and (2) since on or about Novem-ber 10, 1965, Respondent has refused to meet with Local 173 in order to discussand to negotiate concerning the working conditions of those in the unit.The answer and concessions at the hearing, in effect, established the validity ofa number of the allegations of the complaint,4 but Respondent denied that, since onor about July 28, 1965, either Local 388 or Local 173 requested Respondent to bar-gain collectively over the working conditions of the employees in the unit; deniedthat Respondent, dealing from July 28 to September 1 with Local 388, and there-after with Local 173: (1) refused or is refusing to meet with its employees' bargain-ing agent at reasonable times to discuss their working conditions and negotiate acollective-bargaining agreement, (2) during said period, was negotiating with nointention of entering into a final or binding collective-bargaining agreement, and(3) between November 10, 1965, and January 27, 1966, refused to meet with Local173 to discuss and negotiate concerning the working conditions of those in the unit;and denied that, on and since January 27, 1966, Local 173 has been or is theexclusive bargaining representative of the employees in the bargaining unit.In addition to the findings earlier made in footnote 4 herein, I also find on thisrecord that, Local 388 from at least July 28 to September 1, 1965, and Local 173thereafter, did request Respondent to bargain collectively over the working con-ditions of the employees in the involved unit. The sole issues remaining for reso-lution, therefore, are (1) whether Respondent, when it did negotiate on and afterJuly 28, refused to meet at reasonable times; (2) whether Respondent, during thesame period, negotiated with no intention of entering into a final or bindingcollective-bargaining agreement; (3) whether Respondent, after November 10, 1965,refused to meet with Local 173 to discuss and negotiate concerning working con-ditions in the involved unit; and (4) whether, on and since January 27, 1966, LocaliLocal 388 made no appearance at the instant hearing4On the basis of the pleadings, and of stipulations and concessions made at the instanthearing, I find that (1) all employees at Respondent's plants in Bradenton and Sarasota,Florida, including driver-salesmen but excluding office clerical employees, guards, andsupervisors, constituted and constitute a unit appropriate for purposes of collective bar-gaining, (2) Local 388 was designated as their bargaining agent by a majority of the em-ployees in this unit on or about October 30, 1964, and was certified as exclusive bargainingrepresentative for all employees therein on or about November 9, 1964 ; (3) Local 388continued to be the exclusive baigaining representative until September 1, 1965, at whichtime It was succeeded in this capacity by Local 173 , and (4) thereafter, at least untilJanuary 27, 1966, Local 173, was the exclusive bargaining representative of the employeesin said unit. BRADENTONCOCA-COLA BOTTLING CO.41173 has been and is the exclusive bargaining representative of the employees in thebargaining unit .5B.Chronology of events 61.On November 9, 1964, in Board Cases 12-RC-1984 and 12-RC-1985, Local388 was certified as the bargaining agent for the employees in the bargaining unitinvolved herein.2.On November 19, 1964, the first negotiating meeting between Respondent andLocal 388 was held at Bradenton, Florida. An additional eight meetings between thetwo were held on December 7, 1964 (at Bradenton), January 20, 1965 (at Tampa,Florida),February 22 (Bradenton), March 8 (Tampa), March 31 (Tampa),April 16 (Tampa), and May 10 (at the offices of the Federal Mediation Service,Tampa). Throughout this entire period, negotiations on behalf of Respondent werehandled by Daniel R. Coffman.7 of the law firm of Hamilton & Bowden of Jack-sonville; after June 1, he left the firm, and O. R. T. Bowden of the same firm, tookover for Respondent.3.On July 7, 1965,8 Frank Hamilton, attorney for Local 388, wrote to Bowden: 9Based on a review of the union's position conducted since our last meeting, Ihave redrafted (and enclose) the parties' proposals "so as to include in a con-tract proposal" all items previously agreed upon, plus the Company's wageproposal. [The attachment lists contract articles, by generic label, showing,generally, who made each proposal.]4.On July 16, Bowden sent Hamilton a letter:I am unclear as to whether your letter of July 7, indicates an acceptance ofthe Company's wage proposal. I have analyzed your proposal against the bar-gaining conducted, and I enclose our analysis as reflectedby ournotes ofbargaining. Does this analysis agree with your notes? [Attachment consists ofdocument sent by Hamilton on July 7, plus Respondent's analysis of progresson each issue. Shows some issues "Agreed To," one "Dropped by Union,"three "No Agreement," one "Tentative Okay," and a number "Passed Over";has no notation as to some items; and notes that some of Company's pro-posals have been omitted.]5.On July 23, Hamilton sent a letter to Bowden, acknowledging receipt of theJuly 7 letter but stating that, since the writer was away from his office, he couldnot advise at this time whether their analyses agreed; and he suggested a meeting atan early date "to agree on areas of agreement."6.On August 3, Hamilton sent a letter to Bowden, repeating his request for ameeting at the earliest date to complete contract negotiations. In answer, on Au-gust 6, Bowden sent Hamilton a letter, stating that he would be on vacation duringthe latter part of August and suggesting that there be a meeting at Tampa, on Sep-tember 1, at 10 a.m., for the purpose of continuing discussions.7.On August 9, Hamilton sent a letter to Bowden:The suggested date of September 1, is not agreeable. A meeting was originallyrequested July 7, and, in your answer, there was no date for a meeting; therequest for a meeting was renewed on July 23 and followed upon August 3.The writer feels that the delay until September 1 is not warranted and suggestsa meeting to be held on August 12 or 13, or sometime during the week ofAugust 16.8The General Counsel specifically disclaimed any contention that Respondent's admittedrefusal to meet with Local 173 after January 27, 1966, constituted a separate refusal tobargain under the Act'The details contained in this subsection will not be repeated elsewhere in thisDecision , laterreferencesto them will take the form of the abbreviation"Chron ,"followedby the item number or numbers being alluded to7 Spelled Ii-A-U-F-M-A-N throughout the transcript (which is hereby correctedaccordingly)-8The dates given for this and the correspondence which follows are those appearingon the correspondence themselves ; I find that each such piece of correspondence was re-ceived by the addressee within a day or two thereafter.0With respect to the description of this and subsequent pieces of correspondence herein,I shall save space by paraphrasing except where it appears that precise quotation ismaterial 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn answer,Bowden wrote Hamilton on August 11:The writer will be engaged in a Board matter August 12 and 13, and will beon vacation the weeks of August 16 and 23. I renew my suggestion for a meet-ing to be held on September 1. You are reminded that the last meeting was heldMay 10 in the offices of Federal Mediator,therefore a short delay for the reasonsadvanced should be balanced against the unexplained period in which the uniondid not request negotiations.Hamilton's answer was sent August 12:In the absence of an alternative,the writer agrees to a meeting September 1,"which has been contrived by you." My objections to the delay are not with-drawn. I suggest[hour and place]of the September 1 meeting and note thatunion representatives will also be available September 2, 3, and 48.On September 1, the pariies met, for the 10th and final time.(At or aboutthe time of this meeting,Local 173 succeeded Local 388 as exclusive bargainingagent of the employees involved herein,a fact which was acknowledged byRespondent.In effect, this meeting constituted a continuation of the past negotia-tions,Hamilton still representing the unionparty andBowden still representingRespondent.)A number of issues were discussed.As the meeting approached itsclose,Victor Caligiuri,business representative for Local 173,asked for the floor.He announced that Local 173 would accept the Company'sproposals on all openand unresolved items Bowden responded,"You have a deal!"; and it was agreedthat Bowden would draft the contract.9.On September 2, Bowden, in a letter to Hamilton,expressed his pleasure atthe conclusion of an agreement upon a contract the previous day and said that hewould prepare a draft of the agreement as soon as some pressing problems in hisoffice were disposed of.In any event,he said, the wage proposals agreed upon theprevious day had immediately been put into effect by Respondent.10.On September 23, Hamilton wrote to Bowden,asking when Bowden wouldbe able to furnish a draft of the contract which he had agreed to prepare. Nextday, Bowden wrote Hamilton that the contract had now been drafted and was beingreviewed by Respondent's representatives.11.On October 1, Bowden sent Hamilton four copies of an agreement.He noted,however, that"we had not touched bases"on all items:(1) I have changed the name of the Company to reflect the correct legal name;(2) your attention is called to a change of wording describing the workweekto conform with the actual working conditions;(3)wording as to the com-putation and vacation pay of driver-salesman is changed to conform to actualconditions;(4) to avoid confusion,a sentence is included to say that seniorityshall be by department and plant location,(5) the name of the Company iscorrected in the no-strike/no-lockout clause;(6) "in line with our understand-ing," I have noted that wages are frozen for term of contract except that cer-tain wage rates may be reopened for discussion on anniversary dates, and (7)it is notedthat Companyrules have been attached to the contract.You areasked to review the agreement with your client and, if in order, to execute andreturn it for execution by Respondent's representatives.12.On October 13,Hamilton acknowledged receipt of Bowden's letter of Octo-ber 1 and stated that copies of the agreement were being examined by the Union.In the letter, Hamilton noted that it appeared that there were "changes" in additionto those set forth in Bowden's letter, and he said that he would get in touch withBowden.13. In a letter datedNovember4,Hamilton submitted to Bowden his analysis of"variations"between the agreements reached and the contract as written by Bowden,Using the key numbers which had been used in Bowden's letter of October 1 (see¶ 11,supra),Hamilton commented:(1)The union agrees to this change;(2)my notes do not reflect that this wasdiscussed or agreed upon,but the union has no objection;(3) the union doesnot object to this change although it was never discussed;(4) the union neveragreed to plant seniority-in fact, when the matter was discussed, it was madeclear that there was little duplication of classifications between plants; (5) theunion has no objection to this;(6) there was no discussion of this, much lessagreement to a "double notice of termination";and (7)receipt of a copy ofthe Company's rules as acknowledged,but it is not agreed that they should bea part of the contract. BRADENTON COCA-COLA BOTTLING CO.43In addition,Hamilton noted that Bowden omitted from article 9 the Union'sagree-ment that the Company might employ temporary help ("but the union does not,object to its omission"); that Bowden's draft extended the probationary period to120 days whereas 60 days had been agreed upon; that, omitted from article 11(Management Rights) was an agreement by the Company that it would not exerciseits rights adversely to affect employment of employees covered except where neces-sary to the Company's operation or to the preservation of its economic integrity;that article 15 contained typographical errors; that Bowden omitted from article 16the statement that individual wage or merit increases would be granted only afterapproval by the Union; and that article 17, as prepared by Bowden, omitted theagreed-upon statement that the Company would not unreasonably withhold per-mission for plant visitationby Local 173representatives.Hamilton also noted, inan attachment, that Bowden has completely rewritten article 18 on the duration ofcontract; he termed the language completely new and said that it constituted a"double-notice" type of termination "If you disagree with any of the foregoing,"he concluded, "please let me know in order that we may attempt to resolve thedifferences."14.On November 8, Bowden wrote Hamilton that he disagreed with some ofHamilton's findings, and he noted that it appeared that the parties would have toget together in order to resolve differences.15.On November 10, Hamilton wrote to Bowden. He reminded him-"again, asinmy letter of November 4"-that he had asked to be advised whether Bowdenwanted to rewrite the agreement or whether he wanted Hamilton to do so: in addi-tion, he asked when they could get together "to iron out differences " There was noresponse to this letter.16.On or about November 30, Bowden and Hamilton met as counsel in a caseinvolving other parties.During the course of that hearing, Hamilton spoke toBowden about getting together on the instant contract;Bowden, in effect, said thathe was quite busy but that he would communicate with Hamilton about a meetingafter checking with his clients.17.Hearing nothing from Bowden,- Hamilton sent him a letter on December 22:When may I expect an answer to my letter of November 10? Representativesof Local 173 will agree to any reasonable date, time, and place.There was no response to this letter.18.On or about January 11, 1966, in a subsequent session of the "outsiders" casereferred to above, Bowden and Hamilton again met, and Hamilton reraised the sub-ject of a resumption of negotiations in the instant case; Bowden said that he hadbeen so "involved" he had not had an opportunity to clear the matter with his peo-ple-that he would do so immediately and get in touch with Hamilton within aweek. A week later, on the 18th, Hamilton sent Bowden a letter reminding him ofthe commitment made at the hearing on January 11, and he now requested that ameeting of the parties to be held on Thursday, January 27, at 10 am., at theCabana Motor Hotel, Bradenton, Florida; "If unable to meet then and there, pleaseletme knowby Monday, January 24."19No response to the last letter had been received by the morning of Janu-ary 27. Duiing that morning, 'Hamilton was required to be in Federal court for ashort period. Because he believed he would be late for the meeting he thought wasto be held that day, he called Respondent and told an official there that he wouldbe approximately 30 minutes late. Finding Respondent unaware of any meeting, hecalled Bowden's office. He was told that Bowden was out and that there was noth-ing on Bowden's calendar about a meeting that day; however, he was told thatBowden would be in the office later that day, and he left a request that Bowden callhim.20.On the same day, January 27, a petition (Case 12-RD-123) was filed in theBoard's Regional Office by John Carytsas, an individual, covering the unit affectedherein and naming Local 388 as the employees'bargaining agent.(Subsequently, thepetition was amended to show Local 173 as the bargaining agent.)21. Still later the same day, January 27, Bowden sent a letter to Hamilton:I have been out of town a week;therefore, was not in a positionto reply toyour letter of January 18. The Company has been notified today by an employeethat an employee group has filed an election petition with the NLRB, in viewof this, the writer feels that further negotiations should be suspended pendingthe termination of this issue. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD22.Next day, January 28, Hamilton sent Bowden a letter:The writer regrets developments. You are reminded that I asked to be notifiedif the Company was unable to meet January 27. I find it difficult to believethatmy communication was not brought to your attention. The meeting wasset up, and the union found out on the morning of the 27th that the Companywas unaware of the meeting. I left a telephone message at your office, but thecall was not returned. I find it strange that you found time to write a letter butnot to return my call; and I assure you that my office will be governed accord-ingly in future dealings with your firm.This was the final piece of correspondence exchanged between the parties prior tothe opening of the instant hearing.23. On the same day, January 28, the instant unfair labor practice charge wasfiled, allegingthat, since August 1, 1965, Respondent had refused to bargain withLocal 173 in good faith. The charge was amended on March 22, changing the begin-ningdate of the refusal to bargain in good faith to July 28, 1965, and correctingthe name of Respondent.24.On February 21, 1966, in answer to a Board agent's inquiring letter of Feb-ruary 1,Bowden,on Respondent's behalf, denied that the Respondent had beendilatoryinmeetingwith the bargaining agent of its employees and denied that hisdraft contract had varied from the agreement which was reached on September 1In support, he recited his own busy calendar during November and December 1965;and he recounted the events leading up to the agreement on September 1.25.On March 22, 1966, the instant complaint was issued; and, next day, theRegional Director, in view thereof, dismissed the RD petition. (There was no appealfrom thedismissal action.)C. ConclusionsOn this record, the General Counsel would have me conclude that Respondentrefused to meet at reasonable times with the successive bargaining agents of itsemployees on and after July 28, 1965; during the same period, negotiated (to theextent it did negotiate) without any intention of arriving at a collective-bargainingagreement; and, since November 10, 1965, did refuse and still refuses to meet withits employees'bargaining agent.Nothing relevant occurred on or about July 28, 1965. The date was selected,apparently, because it marks the beginning of the 6-month period preceding the fil-ing of the initial charge herein 1D At the behest of one or another of the parties,evidence of pre-July 28 occurrences was introduced into this record, not only toplace the more recent events in their proper chronological focus but also, presum-ably, to shed"background"light on the meaning of the more recent history. I findnothing supportive of the General Counsel's case in this evidence; on the contrary,to the extent that it has relevant meaning, it displays, and I find, that Respondent,at least at that time,dealt in good faith with the bargaining agent of an appropriatebargaining unit of its employees with the intention of arriving at an agreementcovering the working conditions of such employees.It should here be noted also that there was no allegation, or evidence, of anyinterference,restraint,or coercion by Respondent in connection with employees'self-organizational rights or of any other indication of union animus on the part ofRespondent,independentof that which might read into the acts constituting theunfair labor practices specifically alleged herein.The last relevant face-to-face contact between the parties prior to July 28, 1966,had taken place under the auspices of the Federal Mediation Service 3 months ear-lier.On July 7, counsel for Local 388 reopened the subject,and an exchange fol-lowed which, I find, constituted an interim period of "negotiations" falling betweenan impasse and a resumption of collective bargaining.Withno reflection upon theobviously bitter reaction with which counsel for Local 388 agreed to meet on Sep-tember 1 instead of any of the mid-August dates he had proposed, I find no unrea-sonable delay on the part of Respondent in the setting up of this next meeting.(SeeChron.3-7.) Perhaps I am influenced by the fact that "agreement" was reachedat that meeting;at any rate,I am not prepared to find(on a preponderance of theevidence) that Respondent so acted that, prior to the period in which full agree-ment was supposedly reached, it was either unduly protracting the bargaining proc-10 See Section 10 (b) of the Ael. BRADENTONCOCA-COLA BOTTLING CO.45essessor was, under the circumstances, bargaining with no intention of consum-mating a collective-bargaining agreement."On September 1, agreement was reached. Local' 173 "accepted" the Company'sposition on all unsettled matters, and Respondent said that "a deal" had been con-summated. Whether this constituted a "bluff [by Local 1731 which was called" (asdenominated by counsel for Respondent in a subsequent letter), whether Local173's offer was a "booby-trap" designed to create a refusal-to-bargaincase (as soexpressed in Respondent's brief), or whetherRespondentfound itself "caught short"by finding itself enmeshed in a contract which it did not expect (as clearly impliedby the General Counsel herein) are academic questions; I do not choose to sit inon this game. For no one here contends that real agreement was reached; and I findthat agreement on a number of issues wasnotreached. On the other hand, I findthat both parties, on September1, thoughtthey had'reached full agreement.12The wage increase called for by the agreement was put into effect by Respondentimmediately.13-The task of drawing up the contract was assigned to and undertaken by Bowden,counsel for Respondent. Hamilton, Local 173's counsel, waited for just over 3weeks, then conveyed a gentle reminder, and the task was completed a week later.Here again, I perceive no undue delay.It became apparent almost immediately that something less than full agreementhad been reached. In his transmission of the draft contract, Bowden noted that "afew bases had not been touched," and he felt it necessary specifically to explain cer-tain items in the document. Hamilton, after a period of study, called attention to anumber of other items in Bowden's draft which he felt had not been resolved aswritten.He indicated that Local 173 would now agree to several of these; and withrespect to the rest, he solicited Bowden's comments, "since it appeared that a reso-lution of differences was called for." Bowden conceded that a meeting of the partieswas called for.Beginning November 10, Hamilton pressed for such a meeting. (SeeChron.15-19.)Bowden failed to reply to written requests; the oral requests bore no fruit.Along with Hamilton, I cannot believe that his letter of January 18, 1966, askingfor a meeting on January 27, had not been called to Bowden's attention by the lat-ter date; yet, Bowden did not attend and he offered no reason for nonattendance.Instead, by letter of the 27th, Bowden took the position that further negotiationsshould be suspended pending the disposition of a decertification petition filed withthe Board that day.The General Counsel, in effect conceding that the delay between meetings mustbe viewed in context, contends, now that the parties were close to agreement, theduty to bargain collectively included a greater than usual duty to meet and negotiateremaining differences. I agree. InThe Little Rock Downtowner, Inc.,14the Boardapproved the observation of the Trial Examiner,15 insupport of his findings of anunlawful refusal to bargain, that the last negotiating meeting between the parties"was a most crucial one in the negotiations since the parties at the meeting camecloser to agreement on a contract than at any prior stage in the negotiations."Put into issue herein was the question of whether a "busy-attorney" defense wasavailable to Respondent for its failure to meet at more frequent intervals. On thisrecord, I have difficulty in finding that, as alleged, counsel for Respondent wasoccupied by the press of other matters; 16 and I make no finding in this respect. But,to the extent that Bowden may have been busy, this is no answer to Respondent's"Therefore, it becomes unnecessary to pass on Respondent's implicit argument that thedelay between the May 10 and the September 1, meeting was caused byLocal173's failureto press for negotiations.12 By implication, I reject General Counsel's contention that counsel for Respondent, inthe draft contract he eventually drew up, deliberately misrepresented as agreed upon thatwhich was not agreed upon. The facts here found do not self-evidently support such acontention.11The General Counsel does not attack this action as violative of the Act ; and it playsno part in my arrival at the conclusions herein.14 145 NLRB 1286, enfd. 341 F.2d 1020 (C.A. 8).15At 1306.16 Support of the allegation took the form of statements made by him to Hamiltonorally or in letters, of a letter sent a Board agent during the informal investigation hereof,and of assertions in the brief submitted to me after the close of the hearing. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligation to furnish a representative to meet with Local 173 at reasonable inter-vals.17 The Act does not permit a party to hide behind the crowded calendar of thenegotiator whom it selects.Radiator Specialty Company,143 NLRB 350, enforce-ment of bargaining order denied on other grounds 336 F.2d 495 (C.A. 4). Whetheror not the delay be deliberate or be occasioned by factors unrelated to the bargain-ing process, its legal effect depends on whether it granted unrest and suspicion,.obstructed and delayed the conclusion of a bargaining contract, and disparagedLocal 173's status as bargaining representative.18 And I find that these were thenatural results of Respondent's conduct subsequent to November 10, 1965.Finally, at least with respect to this latter period, I find that "Respondent did notdevote to the task of bargaining with [Local 173], that degree of diligence andpromptness which it, or any other prudent man, would display in the handling ofother important business affairs." 10Upon the entire record and on what I am convinced is a preponderance of theevidence, I am persuaded, and I conclude and find, that, on and after November 10,1965,20 Respondent failed and is failing to bargain in good faith with Local 173.As contended by the General Counsel, I find that, after this date, Respondent, ineffect, refused to meet at all with Local 173; and, since the word "never" subsumesthe word "rarely," I find further that it failed to meet at reasonable times.Having thus found a refusal by Respondent to bargain in good faith with Local173 on and after November 10, 1965, it becomes necessary, if only for the sakeof fashioning an appropriate remedy, to resolve the question of whether or not theobligation to bargain survived the filing of the decertification petition on January 27,1966. (It will be remembered that the General Counsel does not contend thatRespondent's admitted refusal to deal with Local 173 thereafter was a separateviolation of the Act.) The resolution hinges on (1) whether Local 173 continued there-after to represent a majority of the affected employees and (2) whether, at any rate,Respondent had a good-faith doubt as to Local 173's majority status after this date.The Board has consistently held, in unfair labor practice cases, that there is anirrebuttable presumption that the majority status of a certified union continues for1year from the date of certification; and that thereafter the presumption is rebut-table but that an employer may lawfully refuse to bargain only if it can show byobjective facts that it has a reasonable basis for believing that the union has lostitsmajority status since its certification. In the instant case, Respondent, until itfiled its answer herein (on March 25, 1966), never claimed to entertain any doubtsas to Local 173's majority; 21 and at no time has it shown or offered to show objec-tive facts upon which it might have a reasonable basis for doubting Local 173'smajority.2217 InLakeland Cement Company,130 NLRB 1365. cited by Respondent for the contraryproposition, the employer participated in six negotiating meetings during the 130-dayperiod during which there was allegedly undue delay.18 See"M" System, Inc.,MobileHome Division Mid-States Corporation,129 NLRB527, 549.19Bartlett-Collins Company,140 NLRB 202, 205, and cases cited therefor.20This date is selected because it marks the time at which (1) it was abundantly clearto both parties that full agreement had not been reached, (2) each party realized thatfurther meetings were necessary to resolve the issues, and (3) Local 173's latest series ofattempts to achieve Respondent's attendance at such meetings was revived. It appears to bea coincidence that November 10 also marked the beginning of Local 173's (and its predeces-sor's)second year as the employees' bargaining agent(s).21 Significantly, it made no such claim at the hearing or in its brief. The nearest it comesto this position is in its argument that the employees should be permitted to vote on therepresentation question before it be required to enter into an agreement with Local 173.2a Itsperse reliance on the filing of the decertification petition is misplaced. For onething, under the Act, the filing of a decertification petition does not itself establish thatthe incumbent union has lost its majority. For another, as urged by the General Counsel,Respondent can hardly be heard to urge, as the basis for doubts it may have, the filing ofa petition which, postdating its unlawful conduct (hereinabove found), may well havebeen the result of such conduct. And finally, I find an analogy inUnited States GypsumCompany,157 NLRB 652, wherein the Board announced a policy of requiring an employerfiling a petition for an election to question the continued majority of it previously certifiedunion to demonstrate by objective considerations that it has reasonable grounds for be-lieving that the union has lost its majority ; the policy considerations there would seemequally applicable where, as here, an employer acts as if there is a question concerningrepresentation merely because a decertification petition has been filed. (But I reject theGeneral Counsel's argument that, somehow, the dismissal of the decertification petitionbolsters his case. I understand that the petition was dismissed because the instant complaintwas issued. To rely on the dismissal as a ground for upholding the complaint, then, wouldbe to indulge in circular reasoning.) BRADENTON COCA-COLA BOTTLING CO.47I find, on this record, that Local 173's majority status continued beyond Janu-ary 27, 1966, and that Respondent had no reasonable doubt thereof.Upon the foregoing factual findings and conclusions, I come to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 388 and Local 173 are labor organizations within the meaning of Section2(5) of the Act.3.All employees of Respondent at its Bradenton and Sarasota, Florida, plants,including driver-salesmen but excluding office clerical employees, guards, and super-visors, constitute and at all times material herein constituted a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.4.Local 173, on and since September 1, 1965, has been and is the exclusive rep-resentative of all employees in the aforesaid bargaining unit within the meaning ofSection 9(a) of the Act.5.On and since November 10, 1965, by refusing to bargain collectively withLocal 173 as the exclusive representative of the employees in the aforesaid bargain-ing unit, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (5) of the Act and has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) thereof.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.Except for the foregoing, Respondent has committed no unfair labor practiceunder the Act.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that the Bradenton Coca-Cola BottlingCompany, also d/b/a Sarasota Coca-Cola Bottling Company of Sarasota, Florida,of Bradenton and of Sarasota, Florida, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Citrus, Cannery, Food Processing andAlliedWorkers, Drivers, Warehousemen and Helpers Local Union No. 173, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of its employees in a bargaining unit con-sisting of the employees at its Bradenton and Sarasota, Florida, plants, includingdriver-salesmen but excluding office clerical employees, guards, and supervisors.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to refrain from anyand all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive bargaining representative of the employees in the above-describedunit.(b) Post at its places of business at Bradenton and at Sarasota, Florida, copiesof the attached notice marked "Appendix." 23 Copies of such notice, to be furnished's If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the noticewillhe further amended by the substitution of the words, "a Decree of theUnited States Court of Appeals Enforcing an Order"for the words"a Decision and Order." 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDby theRegionalDirector for Region 12, after being duly signed by an authorizedrepresentative of said Company, shall be posted immediately upon receipt thereof,and be maintainedfor a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Company toinsure that such notices are notaltered,defaced,or covered by anyother material.(c)Notifythe Regional Director for Region 12, in writing,within 20 days fromthe date of the receipt of this Decision, what steps the Companyhas taken to com-ply herewith.24IT IS FURTHER RECOMMENDEDthat thecomplaint be dismissed insofar as it allegesviolations of theAct not heretoforeremedied in this Recommended Order.24 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read : "Notify the Regional Director for Region 12, in writing,within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we herebynotify our employees that:WE WILL,upon request bargain collectivelywith Citrus,Cannery, FoodProcessingand Allied Workers,Drivers,Warehousemen and Helpers LocalUnion No.173, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America,as the exclusive bargaining representativeof our nonsupervisory production and maintenance employees at Bradentonand Sarasota,Florida.WE WILL NOT, by arefusal to bargainwithsaidUnion or in any like orrelatedmanner, restrain,or coerce our employees in the exercise of theirrights to organize;to form, join, or assist a labor organization;to bargaincollectivelythrough a bargaining agent chosen by themselves;to engage inother concerted activitiesfor thepurpose of collective bargaining or othermutualaid orprotection;or to refrain from any such activities.BRADENTON COCA-COLA BOTTLING COMPANY, ALSO DOING BUSI-NESS AS SARASOTA COCA-COLA BOTTLING COMPANY OF SARA-SOTA, FLORIDA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, Room706, Federal Office Building, 500 Zack Street, Tampa, Florida 33602,Telephone228-7711.Woodlawn Farm Dairy Co., division of Dolly Madison Foods, Inc.andLeonard A. McClainLocal 869, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandLeonard A.McClain.Cases 4-CA-3704 and 4-CB-1166.December 13, 1966DECISION AND ORDEROn June 13, 1966, Trial Examiner Henry S. Salim issued his Deci-sion in the above-entitled consolidated proceeding, recommendingthat the complaint be dismissed in its entirety, as set forth in the162 NLRB No. 1.